OPINION
DOUGLAS, Judge.
This is an appeal from an order of the Honorable Jerry Woodard, Judge of the 34th Judicial District Court of El Paso County, in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Louisiana.
The Executive Warrant of the Honorable Preston Smith, Governor of Texas, regular on its face, was introduced making a prima facie case. The Warrant recited that appellant stood charged by affidavit made before a magistrate, with a warrant, before proper authorities with the crime of forgery of a check.
Appellant’s counsel contends that extradition should not be granted where there is only an affidavit and no information or indictment. Article 51.13, Sec. 3, Vernon’s Ann.C.C.P., provides for extradition when there is a copy of an affidavit before a magistrate with a copy of any warrant which is issued thereon. See Ex parte Preston, Tex.Cr.App., 434 S.W.2d 136, and Ex parte Krarup, Tex.Cr.App., 422 S.W.2d 173.
The supporting papers which contained two affidavits before magistrates were introduced, and they support rather than defeat the prima facie case made by the introduction of the Governor’s Warrant.
The judgment is affirmed.